Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SOLID ELECTROLYTE MATERIAL AND BATTERY

Examiner: Adam Arciero	SN: 16/911,609	Art Unit: 1727          December 14, 2022

DETAILED ACTION
Applicants’ response filed on September 12, 2022 has been received. Claims 1-8 are currently pending. Claims 7-8 are newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Bohnsack and Tomita on claims 1-6 are withdrawn in light of Applicant’s amendments. However upon further consideration a new grounds of rejection over Bohnsack and Tomita is made below.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack et al. (Ternary Halides of the A3MX6-Type VI [1]; as found in IDS dated June 25, 2020) in view of Tomita et al. (Substitution effect of ionic conductivity in lithium ion conductor, Li3InBr6-xClx).
As to Claims 1-3 and 7-8, Bohnsack et al. discloses a lithium ion mobility material, comprising Li3YBr6 (reads on the claimed solid electrolyte material) (pg. 1354-1355, Tables 2 and 4). Bohnsack does not specifically disclose wherein the solid electrolyte material comprises Cl or the claimed peaks.
However, Tomita et al. teaches of a solid electrolyte material comprising Li3InBr6-xClx (pg. 867, Introduction, first column). The prior arts are analogous to each other because both teach of solid electrolyte materials for lithium ion mobility/conductivity. The ranges of the materials overlaps with the claimed ranges. The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the material of Bohnsack to substitute Cl for some Br in the claimed amounts because Tomita teaches that the diffusion rate can be improved (pg. 870, paragraph 4, Conclusions). In addition, it is the position of the Office that the material of modified Bohnsack will intrinsically have the same claimed peaks given that the structure and materials of the prior arts and the claimed invention are the same. See MPEP 2112.01.
As to Claims 4-5, the materials of Bohnsack and Tomita each comprise a monoclinic crystal structure (Table 2 of Bohnsack and pg. 1354; and pg. 868, 3.1, X-ray diffraction of Tomita). In addition, it is the position of the Office that the material of modified Bohnsack will intrinsically have the claimed anion arrangement of a hexagonal close-packed structure and wherein the solid electrolyte material has a P3/m1 space group given that the structure and materials of the prior arts and the claimed invention are the same. See MPEP 2112.01.
As to Claim 6, Tomita teaches wherein the solid electrolyte material is useful in lithium ion batteries, which intrinsically comprises the claimed electrodes an electrolyte layer (pg. 867, paragraph 1, Introduction, first column). 

Response to Arguments
Applicant’s arguments, see Remarks, filed September 12, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection has been made above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727